DETAILED ACTION
Election/Restriction
Amended claim 14 and newly submitted claim 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicants elected Fig. 5A which is drawn to a helical and planar coil, therefore claims drawn to the first and second helical coils are withdrawn.  Accordingly, claims 14 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It is also determined that claim 8 is drawn to embodiments with a first helical coil and not the elected figure including a first planar coil and therefore is not further examined – this should be indicated as withdrawn in any further responses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are to an apparatus claim drawn to a particular apparatus – but the claim limitations are drawn to a myriad of arrangements of the system.  The system only needs to be capable of operating in different modes, but, in any case, the claim appears to be drawn to different operational configurations of the apparatus but such a claim can only dictate a single configuration, therefore the metes and bounds are unclear.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Dinev (2012/0091098) as evidenced by applicants admitted prior art (AAPA).
Dinev teaches a plasma processing apparatus, see Figs. 2 and 3 and related text, comprising:
- a plasma processing chamber comprising first and second portions, see 141 and 142, the first comprising sidewalls and a top cover (143) comprising a through hole 144, the second portion being coupled to the first via the through hole (see [0027]),
- a substrate holder disposed in the first portion (see 140),
- a first coil disposed over the first portion, see outer coil assembly 172 and
- a second coil disposed over the first and around the second portion, see inner coil assembly 171.
	Dinev teaches independent control of the first and second coils [0033], but does not explicitly teach an operation mode.  The operation mode is an intended use of the apparatus – the language regarding intended use has been previously applied.  In this case the apparatus only needs to be capable of being operated in a purely inductive mode.  Dinev disclose a conventional coil-based plasma system – which would be understood to be capable of operating in such a mode.  Applicants admit that conventional (i.e. prior art) plasma sources may be operated in purely inductive or capacitive mode (see [0027]) therefore it would be understood that Dinev’s “conventional” system would be operable as such and therefore the structure of Dinev is equivalent to that claimed and the limitations are met.
	Regarding claim 2, as shown the first coil is planar and second helical.
	Regarding claim 9, all elements of the claim are met as per the teachings – the first and second portions are taught as per above as is the substrate holder.  In this case, the prior art teaches that the first and second portions are for producing plasmas and therefor the ability to control ion and/or radical flux is intended use of the apparatus – the apparatus is present without a gas to strike a plasma, and therefore it follows that the control of the ratios is likewise intended use and able to be met by the apparatus, particularly wherein Dinev teaches a ratio of power between the coils [0044].  In regard to the resonant frequencies, as per claim 1, the coils are separately controllable and therefore the intended use limitations are met.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (2009/0000946) as evidenced by applicants admitted prior art.
Singh teaches a processing apparatus, see Fig. 1/related text, comprising:
- a plasma processing chamber comprising first and second portions, see chamber 102 including a second section which is upper section 122 and first portion with side walls, see lower portion, which includes the substrate holder (144).
	The system includes a first coil, 134 disposed over the first portion and a second coil 128 over the first portion and around the second portion as depicted.
	In regard to the required hole coupling the first and second portions, the hole in the top 120 meets the claim requirement.
	Singh teaches that the first and second coils are separately controllable [0049-52] but is silent on the configuration being to operate in purely inductive mode.  The arguments as applied above to Dinev are applied herein but not repeated.  The system of Singh would be expected to be capable of the same use as claimed, such as being able to operate in purely inductive mode, thereby meeting all limitations.
	Regarding claim 2, the coils are planar and helical as claimed [0027].
	Regarding claim 9, all elements of the claim are met as per above, including the first and second portions and substrate holder.  The system is used to form and control a plasma – since the plasma is controllable in the different portions the intended use limitations of the apparatus (addressed above and not repeated) are met. In regard to the resonant frequencies, as per claim 1, the coils are separately controllable and therefore the intended use limitations are met.
		
Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (2006/0236931).
Singh teaches a processing apparatus, see Fig. 3/related text, comprising:
- a plasma processing chamber 104 comprising first and second portions, the first portion defined by being under the stage 308 with the first coils 114 over that portion and the second portion that is inside of coils 116 and over the first portion.
	The hole in the 308 which includes the grid/grating 156 meets the claim requirement for the hole between the first and second portions.
Singh teaches that the first and second coils are separately controllable [0021-25] but is silent on the configuration being to operate in purely inductive mode.  The arguments as applied above to Dinev are applied herein but not repeated.  The system of Singh would be expected to be capable of the same use as claimed, such as being able to operate in purely inductive mode, thereby meeting all limitations.
	Regarding claim 2, the coils are planar and helical as claimed [0019].
	Regarding claims 4 and 10, Singh teaches a grid use to extract ions towards the substrate, see grating 156.  In regard to the neutralization of ions, that is further intended of the apparatus and the apparatus of Singh is considered capable of the same as the structure is the same as the claimed structure.
	Regarding claim 9, all elements of the claim are met as per above, including the first and second portions and substrate holder.  The system is used to form and control a plasma – since the plasma is controllable in the different portions the intended use limitations of the apparatus (addressed above and not repeated) are met.

Claim Rejections - 35 USC § 103
Claims 5, 11, 12, 15, 21, 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev as evidenced by AAPA.
	Regarding claim 5, Dinev does not explicitly teach embodiments wherein the first and second coils are monolithic wires or are bonded together as claimed, but as per MPEP 2144.04 IV. B., making part integral is obvious without a showing of criticality.  In this case, Dinev teaches that the coils are operably connected to the same power source [0033], therefore it would be within the scope of the apparatus to employ one wire or a bonded structure as claimed, as they are in either case integral.  
	Regarding claim 11, the first and second coils are taught as per the rejection of claim 9, the arguments in regard to the reference node as above as per claims 5 and 7 wherein the coils are electrically connected and therefore to tie into a common node either through the power supply or reference node (ground) would have been obvious and further an extension of integration of parts.  
Regarding claim 12, Dinev does not explicitly teach embodiments wherein the first and second coils are monolithic wires and/or are bonded together as claimed, but as per MPEP 2144.04 IV. B., making part integral is an obvious modification wherein criticality is not demonstrated.  In this case, Dinev teaches that the coils are operably connected to the same power source [0033], therefore it would be within the scope of the arrangement of the apparatus to employ one wire or a bonded structure as claimed, as they are in any case connected.  
Regarding claim 15, the coils are arranged as claimed, see claim 2 above.
	Regarding claim 21, the elements of the claim are met per above, including the first and second portions and substrate holder as claimed, again, the elements of intended use are met by the plasma generation parts of Dinev that are capable of the same use also as described above.  In regard to the integrated coil, the first and second coils are described above, the teachings include that they are connected to the same power supply as noted [0033] and therefore they are physically connected.
	In regard to the reference potential node, as per above, the teachings include connection of the elements to the same power supply and to connect to a common ground (i.e. reference potential node) would have been further obvious wherein the elements are commonly connected. It is further noted that wherein multiple grounds are shown in Fig. 4, it is well understood that such grounds are commonly tied to a chamber element and therefore even though multiple connection points are depicted, they are tied to a common node such as a chamber wall or other element.  Such a teaching would be understood as implicit per the art.
	Regarding the particular modes – the configuration to operate in particular modes is a matter of the intended use of the apparatus, as discussed above, there is no particular structural difference in the structure of the apparatus as claimed from that of Dinev, and therefore the apparatus of Dinev is considered capable of carrying out the claimed functions.
	Regarding claims 25 and 26, the operation as purely inductive is described above and will not be repeated.  In regard to the transition, the admission further includes that the systems are capable of a transition (the claimed transition is not required to be during operation).
	Regarding claims 27 and 29, the use of the apparatus to change modes is an intended use of the apparatus and met by the structure. 
	Regarding claim 30, the structure related to a ‘tap’ is not particularly limiting – as a tap is understood as any point where a wire/connection can be made.  The requirements of the claim include that taps are arranged in certain manners in different modes but the structure of Dinev is capable of the same – even though the claim falls short of actually requiring the system to operate in any of the modes because it is a structural claim and cannot require certain operation.

Claims 1, 2, 5, 9, 11, 12, 15, 21, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev in view of Dible (5,573,595).
The teachings of Dinev are applied above and will not be repeated – the teachings of Dible are applied if it were determined that the ‘conventional system’ is not an admission of prior art.  Dible teaches that in a plasma system, one can operate plasma generators in a purely inductive mode (col 6, lines 21-34).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to operate the second portion in a purely inductive mode (or to be at least capable of the same) as Dibble teaches that it is useful to be able to control the manner of operation of such RF generators in producing a plasma.  It is reiterated that the combination only requires the system to be capable of an inductive use and does not require the actual operation.
Claims 2, 5, 9, 11, 12, 15, 21, 27, 29 and 30 are rejected as above and will not repeated.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev as evidenced by AAPA, in view of Biloiu (2013/0193848).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev in view of Dible (5,573,595) and in view of Biloiu (2013/0193848).
	The teachings of Dinev (and Dible) are described above – the art does not teach switching hardware to switch between modes of the plasma system.  Biloiu teaches that it is useful to include hardware to switch between different operational modes in a plasma system, as it provides additional process control [0017].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the hardware of Biloiu such that the system of Dinev can be operated in different modes as it would allow for increased operational flexibility.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (2009/0000946) as evidenced by applicants admitted prior art.
Singh teaches a grid use to extract ions towards the substrate [0054]. While silent on location, it is understood the grid would be located somewhere between the first and second portions, and, alternatively to the position above, wherever the grid exists would be considered to separate the first and second portions.  Further to claim 10, the structure of Singh includes a grid that is used to extract ions [0054].

Claims 5, 6, 11-13, 15, 21-23, 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh ‘946 in view of AAPA in view of Chen (6,463,875).
	To claims 5 and 6, the teachings of Singh are described above, teaching first and second coils that are planar and helical, but not teaching that they are monolithic and/or bonded together as a monolithic structure.
Chen teaches that one can integrate planar and helical coils employed in a plasma device into one physically connected coil, see Fig. 5 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the planar and helical coils of Singh as one component, as it allows a particular amount of control for the system as described.  In regard to the wire being monolithic or else being bonded, the teachings of Chen are silent on the exact composition, but generally it has been held that making integral is obvious without a showing of criticality, see MPEP 2144.04 , so modifying the coils of Singh as one piece or bonding the two would in either case form a singular, integrated piece and meet the benefits of Chen.
	Regarding claim 11, Singh teaches the claimed first and second coils as described above.  In regard to the use of a first and second power source, the teachings include a single power source, but as per MPEP 2144.04 VI. B., the duplication of parts is an obvious manipulation without a showing of criticality.  In this case, the single power source, but it is capable of at least two RF power levels [0062], therefore it would have been further obvious to employ two power sources in order to achieve the two levels with an expectation of similar results operability.  In regard to the reference potential node, per the combined teachings the coils are connected to ground and/or a reference potential device as per above.
	Regarding claim 12, the teachings of Chen in regard to the integrated structure are described above and won’t be repeated.  
	Regarding claim 15, the coils are planar and helical, as per above.
	Regarding claim 21, the first and second portions and substrate holder are described as per above, as is the intended use for plasma and claimed ratio.
	The first and second coils and locations are addressed as per Singh above, with the integration of the coils taught by Chen as per above.  The arguments over the multiple power supplies are applied as per claim 11 and potential node as per claim 13.  Arguments made over intended use are the same as Dinev above and not repeated.
	Regarding claim 22, as per above the teachings are not limited as to whether the wire is a common monolithic wire or bonded, therefore forming the first and second coil as a monolithic wire would have been an obvious embodiment based on the teachings.
	Claims 25-27, 29 and 30 are rejected as over Dinev above and the arguments will not be repeated.

Response to Arguments

Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive – the prior art teaches the claim amendments for the reasons noted above, all references teach separate control of the coils and the admitted prior art and/or Dible teach the ability to control the system in an inductive mode.  
	In regard to claim 9 – the noted limitations are related to an operation of the system.  The system of the prior art only needs to be capable of the same use – therefore the Office maintains the rejections that the systems are capable of the claimed use. The claims are apparatus claims and limited only by the structure – intended use is met when the system would reasonably be employed for the same use.  
	Claim 21 (as with claim 30) further attempted to defined different configurations – but the apparatus claims are again limited by the structure required of one apparatus.  Therefore the limitations are met.  The system is NOT actually required to be configured in the myriad of configurations – even though the claim states that the system is configured to operate in multiple modes – there are no “controller” steps that would actually invoke any requirement of operating in all of the modes.
	In regard to claim 14, like claim 8 (and new claim 24), these claims are not actually drawn to the elected subject matter, and therefore are withdrawn.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715